DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 6 January 2021, the specification and claims were amended. Based on these amendments, the objections to the drawings and claims and the rejections under 35 U.S.C. 112 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “In an injection molding system (10) comprised of… a method for establishing pack or fill pressures… the method comprising…”. The beginning of the claim i.e., an injection molding system comprised of certain structure). However, later parts of the claim suggest that the claim covers a method. This renders the claim indefinite. It is unclear whether claim 1 is directed to an apparatus or method. See MPEP 2173.05(p)(II). For purposes of examination, claim 1 will be interpreted as a method claim where the method is practiced with an injection molding system comprised of the listed structure. The Examiner respectfully suggests amending claim 1 to make it clearer that the claim is a method claim, e.g., reciting “A method for establishing pack or fill pressures… the method comprising: providing an injection molding system (10) comprised of…” (or other similar language). Claims 2-7 are rejected based on their dependency from claim 1.
Claim 1 recites “recording one or both of the pack and fill pressures at each of the preselected positions” (emphasis added). Claim 1 later recites “establishing second axial positions for each of the valve pins… that are determined according to an algorithm that determines an adjustment in the axial positioning of each of the valve pins… that will effect an increase or decrease in the fill and pack pressures relative to the recorded fill and pack pressures that more closely approaches the selected target fill and pack pressures” (emphasis added). In addition, claim 1 recites “controlling the actuators… to adjust positioning of the valve pins… to the second axial positions… such that pressure or velocity of flow of injection fluid through the gates is adjusted to more closely approach the target fill and pack pressures” (emphasis added). The limitation “the recorded fill and pack pressures” lacks antecedent basis because claim 1 does not require recording both the pack and fill pressures at each of the preselected positions. Claim 1 requires recording one or both of the pack and fill pressures. Given how the invention functions, and for consistency with the “recording” language, and pack pressures in the claims will be interpreted as fill or pack pressures, e.g., “establishing second axial positions for each of the valve pins… that are determined according to an algorithm that determines an adjustment in the axial positioning of each of the valve pins… that will effect an increase or decrease in the fill or pack pressures relative to the recorded fill or pack pressures that more closely approaches the selected target fill or pack pressures” (emphasis added). Claims 2-7 are rejected based on their dependency from claim 1 and will be interpreted in the same manner.
The Examiner respectfully suggests amending claim 1 to recite “recording the pack and fill pressures at each of the selected positions…” rather than “recording one or both of the pack and fill pressures at each of the selected positions…”. In addition to overcoming the rejections under 35 U.S.C. 112, this would result in a narrower interpretation of claims 1-7 that may distinguish over Kazmer. See the rejections below under 35 U.S.C. 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmer, David et al., “Multi-Cavity Pressure Control in the Filling and Packing Stages of the Injection Molding Process”, Polymer Engineering and Science, November 1997, Vol. 37, No. 11 (“Kazmer”), cited in the IDS of 28 June 2018.
Regarding claim 1, Kazmer discloses an injection molding system (see Figures 3 and 4 and the System Design section on pages 1868 and 1869 and the Implementation section on pages 1873 and 1874) comprised of an injection molding machine (see Id.), a heated manifold (see Id., particularly the Manifold Bar shown in Figure 3 and the hot manifold described in the Implementation section) into which the injection molding machine injects a selected injection fluid (see Id.), a plurality of nozzles (see Id., particularly the A Plate of Figure 3) receiving injection fluid from the heated manifold (see Id.), the nozzles each having a respective gate (see Id., particularly the A Plate of Figure 3) communicating with one or more cavities of a mold (see Id., particularly the B Plate of Figure 3), each nozzle having a valve comprised of an actuator (see Id., particularly the Actuators in the Hydraulic Plate of Figure 3) and a corresponding valve pin (see Id., particularly the Tapered Valve Stems in the A Plate, Manifold Bar, and Hydraulic Plate of Figure 3) controllably driven by the actuator to control velocity or pressure of injection fluid flow through the gates of the nozzles during an injection cycle having a selected duration (see the System Design section on pages 1868 and 1869), the injection cycle comprising a fill phase wherein between about 90% and about 99% of the mold cavity is filled with injection Id., particularly characteristic 2 on page 1868),
a method for establishing pack or fill pressures of the injection fluid injected during the pack and fill phases at preselected positions within the cavity of the mold (see the Validation section on page 1874 and Figure 8 on page 1875), the method comprising:
selecting a target fill and pack pressure at each of the preselected positions (see Id., particularly the dotted line in Figure 8, which represents an input pressure profile; see also the portion of the Conclusions section on page 1878, which discusses controlling the cavity pressure near each valve; see also the System Design section on pages 1868 and 1869, which discusses controlling multiple cavity pressures using multiple valves),
injecting injection fluid on a first injection cycle through each of the gates of each of the nozzles with the corresponding valve pins each being positioned at corresponding first selected axial positions relative to each of the gates (see the last paragraph in the right column on page 1876, which discusses estimating a valve position for the packing stage; see also the Process Performance section on pages 1877 and 1878, which discusses a default valve position for the packing stage),
recording one or both of the pack and fill pressures at each of the selected positions within the one or more mold cavities during the first injection cycle (see Id.; also, as discussed above, the cavity pressure is controlled near each valve),
establishing second axial positions for each of the valve pins relative to each of the respective gates that are determined according to an algorithm that determines an adjustment in the axial positioning of each of the valve pins relative to their respective gates that will effect Id.; the last paragraph in the right column on page 1876 discusses changing the valve position for the packing stage in subsequent shots based on a cavity pressure deviation; the Process Performance section discusses changing the valve position for the packing stage in a later shot to better match a target pressure profile; see also the rejection of claim 1 under 35 U.S.C. 112),
injecting injection fluid on a successive injection cycle through each of the gates and controlling the actuators corresponding to each gate to adjust positioning of the valve pins to the second axial positions for each of the valve pins that are determined according to the algorithm such that pressure or velocity of flow 2of injection fluid through the gates is adjusted to more closely approach the target fill and pack pressures for each of the selected positions within the one or more mold cavities (see the last paragraph in the right column on page 1876 and the Process Performance section on pages 1877 and 1878; see also the rejection of claim 1 under 35 U.S.C. 112).

Regarding claim 2, Kazmer discloses wherein the algorithm determines the adjustment in axial positioning of the valve pins according to a program that increases or decreases the fill and pack pressures to a preselected degree of increase or decrease (see the Process Performance section on pages 1877 and 1878, particularly the discussion of the gain on page 1878; see also the rejection of claims 1-7 under 35 U.S.C. 112).

claim 3, Kazmer discloses wherein at least the steps of establishing and injecting are controlled and executed automatically by a programmable controller that contains instructions for executing the algorithm (see the Implementation section on pages 1873 and 1874 and the Process Performance section on pages 1877 and 1878).

Regarding claim 4, Kazmer discloses that multiple subsequent cycles can be modified until the target pressures are achieved, as required by claim 4. See the last paragraph in the right column on page 1876 and the Process Performance section on pages 1877 and 1878.

Regarding claim 5, Kazmer discloses wherein:
the actuators, valve pins and gates are adapted such that the valve pins are controllably drivable between a gate closed position at which injection fluid flow is stopped and pressure is zero at the gate, a fully upstream gate open position at which injection fluid flow is at a 3maximum velocity and pressure and one or more intermediate upstream positions between the gate closed and fully upstream gate open position at which injection fluid flow pressure and velocity is between zero and the maximum (see the System Design section on pages 1868 and 1869, the last paragraph in the left column on page 1873, Figure 9 on page 1875, and Figure 10 on page 1876),
the pressure or velocity of injection fluid flow through the gates being adjusted during one or more of the successive injection cycles by controlling positioning of a distal end of one or more valve pins relative to an interior surface of a corresponding gate to controllably reduce velocity of flow of the injection fluid to one or more reduced velocities between zero and the 

Regarding claim 6, Kazmer discloses wherein one or more of the valve pins is withdrawn and maintained in at least one selected intermediate upstream position for a selected portion or all of the duration of the injection cycle (see the last paragraph in the left column on page 1873, Figure 9 on page 1875, and Figure 10 on page 1876).

Regarding claim 7, Kazmer discloses wherein one or more of the valve pins is withdrawn and maintained in at least one selected intermediate upstream position for a selected portion or all of the fill and pack phases of the injection cycle (see the last paragraph in the left column on page 1873, Figure 9 on page 1875, and Figure 10 on page 1876).

Response to Arguments
Applicant’s arguments in the reply of 6 January 2021 with respect to the rejections based on World Patent Application Publication No. WO 2015/066004 (“Galati”) have been fully considered and are persuasive. Specifically, Galati teaches that data should be taken from “a single discrete locus” (see paragraphs 47 and 52) and, therefore, fails to disclose the recordation of pressure at multiple locations, as required by claim 1. Further, Galati is focused on pin withdrawal speeds (see paragraph 62), while claim 1 is directed to pin axial positions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774